Citation Nr: 0725585	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for major depression 
and/or post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected residuals of a fractured nose with 
chronic sinusitis and rhinorrhea.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1976 to March 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 1997, July 1999 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The February 1997 
rating decision granted service connection for residuals of a 
fractured nose, and assigned a noncompensable rating 
effective from December 9, 1996.  The veteran timely appealed 
the initial rating assigned, and a July 1999 rating decision 
granted an increased rating, from noncompensable to 30 
percent, while also recharacterizing the service-connected 
disability as residuals of a fractured nose with sinusitis 
and rhinorrhea.  The effective date of the increase was 
December 9, 1996, the effective date of service connection.  
The veteran continued disagreement with the 30 percent rating 
assigned, asserting that a rating in excess of 30 percent is 
warranted for the service-connected residuals of a fractured 
nose with sinusitis and rhinorrhea.  As the award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The March 2003 rating decision denied entitlement to service 
connection for major depression to include PTSD.  The veteran 
disagreed with that determination.  

In correspondence received at the RO in October 2005, the 
veteran submitted a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of 
nasal surgery at a VA facility in 1990.  The matter is 
referred to the RO for appropriate action.  

The veteran requested to appear for a personal hearing before 
a Veterans Law Judge; however, he failed to report to his 
scheduled hearing in May 2007.





FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran has a diagnosis of major depression, which 
was first shown many years after separation from service, and 
which is not otherwise related to service.  

3.  The veteran's service-connected residuals of a fractured 
nose with sinusitis and rhinorrhea are productive of 
vasomotor rhinitis, and several episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; the veteran has not undergone radical 
or repeated sinus surgery, and near constant sinusitis has 
never been demonstrated.  

4.  Neither rhinoscleroma nor granulomatous rhinitis has ever 
been demonstrated.  


CONCLUSIONS OF LAW

1.  Neither PTSD nor major depression were incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303, 3.304(f) (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected residuals of a 
fractured nose with sinusitis and rhinorrhea have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim of service connection for major 
depression, to include PTSD, the RO provided the appellant 
pre-adjudication notice by letter dated in September 2002.  

With regard to the increased rating claim, the RO provided 
the appellant with notice in July 2001, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in July 2001, December 
2003, May 2004, June 2004 and May 2005 supplemental 
statements of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The aforementioned notification letters substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the aforementioned notification letters did not advise 
the veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, the RO 
sent an additional notification letter to the veteran in 
March 2006 explaining the laws regarding degrees of 
disability and effective dates.  Moreover, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims are being denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

Although attempts were not made to secure treatment records 
pertaining to an October 1995 decision of the Social Security 
Administration (SSA) which indicates that the veteran began 
receiving treatment for depression in 1993, such records are 
not necessary because they would not change the outcome of 
this case.  The records would presumably show treatment for a 
psychiatric disability dating back to 1993, years after 
separation from service.  As such, any available medical 
evidence showing treatment dating back to 1993 would not 
provide the required nexus necessary to warrant service 
connection.  A remand at this juncture, to obtain additional 
medical records showing treatment for depression dating back 
to 1993 would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Likewise, although the veteran was not afforded a VA 
psychiatric examination to determine the likely etiology of 
the major depression, no such examination is necessary in 
this case because there is no evidence of an in-service 
psychiatric disability and the record does not reflect the 
presence of a psychiatric disability until many years after 
discharge from service.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for major depression 
and/or PTSD.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulation 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between the current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, diagnosis or findings of any acquired psychiatric 
disorder, including PTSD and major depression.  The post-
service medical evidence suggests that the veteran was 
treated for a psychiatric disability as early as 1993, 
according to an October 1995 decision of the Social Security 
Administration (SSA).  According to the October 1995 SSA 
decision, the veteran's claim for SSA benefits asserted an 
inability to work since January 1991 due to back and foot 
injuries sustained in a motor vehicle accident in 1989.  The 
veteran further asserted that his injuries had caused him to 
be depressed, have difficulty sleeping, and problems with 
memory.  The veteran reported that he had been seeing a 
clinical psychologist since August 1993.  VA records show a 
diagnosis of, and treatment for, major depression beginning 
in late 1996 and early 1997, and continuing to the present.  
The post-service medical evidence of record does not include 
a diagnosis of PTSD.  The VA outpatient mental health records 
from January 1998, for example, reveal an assessment of 
depression.  The veteran reported that his mood had been down 
since an automobile accident [in 1989 or 1990] which resulted 
in a back injury.  Mental health records from 1999 also show 
a diagnosis of depression.  In a January 2000 VA mental 
health note, the assessment was major depressive disorder, 
recurrent, and the veteran was advised to continue on 
Wellbutrin and Trazodone, and begin Paxil augmentation for 
depression.  

In December 2000, the veteran was admitted to a VA facility 
for observation due to depression with passive suicidal 
ideation.  The veteran was released after 24 hours.  

VA mental health treatment record dated June 2002 noted a 
diagnosis of recurrent major depressive disorder; rule out 
PTSD.  

An August 2002 VA treatment record noted that the veteran's 
medications included Paxil, Wellbutrin, and Trazodone.  The 
diagnosis remained major depressive disorder, recurrent with 
psychosocial stressors of homelessness, financial, and 
family.  

VA outpatient records from 2006 note continued treatment for 
major depressive disorder.  

In sum, the medical evidence of record has never shown a 
diagnosis of PTSD.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997.  Service connection may not be granted 
unless a current disability exists.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no medical evidence establishing a current diagnosis of 
PTSD for which service connection may be established.  Thus, 
the preponderance of the evidence is against a finding 
service connection for PTSD, and service connection is not 
warranted.

Although the medical record does show a current diagnosis of 
major depression, the medical evidence of record does not 
establish any link between the current depression and the 
veteran's military service.  In sum, the medical evidence of 
record shows that the veteran received treatment for 
depression as early as 1993, many years after separation from 
service.  There is no showing of depression or any other 
acquired psychiatric disorder during service or for many 
years following discharge from service.  Although the claims 
file reflects continued treatment for major depression since 
1993, there has never been even a suggestion that the 
depression was incurred during service or as a result of any 
incident or event during service.  Rather, the record 
reflects that the veteran's depression began many years after 
separation from service, and began coincident with physical 
injuries suffered in an automobile accident in 1989.  In 
fact, the veteran himself explained in various VA treatment 
records summarized above, that his depression began after he 
was injured in an automobile accident in the late 
1980's/early 1990's.  There is no evidence to the contrary.  
There is simply no medical evidence of a nexus between any 
current major depression and the veteran's period of military 
service.  As such, service connection for major depression is 
not warranted.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected residuals of a fractured nose with 
sinusitis and rhinorrhea.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The veteran's service-connected residuals of a fractured nose 
with sinusitis and rhinorrhea is currently assigned a 30 
percent disability rating under 38 C.F.R. § 4.97, Diagnostic 
Code(s) 6502-6513, which pertains to deviation of nasal 
septum and chronic maxillary sinusitis.  

Under Diagnostic Code 6502, the maximum rating for deviation 
of nasal septum is 10 percent.  

All types of sinusitis, including maxillary sinusitis are 
rated pursuant to the General Rating Formula for Sinusitis.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  A 30 
percent rating is assigned for sinusitis manifested by three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The next higher rating of 50 
percent is assigned for sinusitis resulting in radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

Ratings in excess of 30 percent are also assignable under 
38 C.F.R. § 4.97 for:  rhinoscleroma, which is rated as 50 
percent disabling under Diagnostic Code 6523 under the 
heading of "Bacterial rhinitis"; and Wegener's 
granulomatosis, lethal midline granuloma, rated as 100 
percent disabling under Diagnostic Code 6524 under the 
heading of "Granulomatous rhinitis."  

The medical evidence in this case shows that the veteran 
complains of headache and congestion often.  A VA operative 
report from April 1990 reveals that the veteran underwent a 
nasal septoplasty and right partial inferior tubinectomy.  A 
December 1997 magnetic resonance imaging (MRI) of the head, 
performed pursuant to the veteran's complaints of severe 
headache, noted an impression of incidental right maxillary 
sinusitis.  The MRI was otherwise unremarkable.  

A December 1998 VA fee basis examination noted that the 
veteran fractured his nose in 1977, but did not experience 
chronic symptoms until the early 1980's, when he began having 
constant and chronic congestion.  The veteran reported that 
he underwent a rhinoplasty in 1993 with removal of cartilage 
and correction of his deviated septum, yet he developed a new 
symptom of constant rhinorrhea which was not seasonal, as 
well as the sensation of postnasal dripping.  Allergy testing 
was negative.  The veteran reported painful headaches on a 
daily basis, although not constant.  On examination, there 
was no nasal obstruction.  There was evidence of mucoid thin, 
yellow-green nasal discharge lining the mucosa of the nasal 
passages.  The nasal mucosa was slightly erythematous.  There 
was no evidence of a deviated nasal septum or polyps.  There 
was evidence of nasal involvement with sinusitis, with mild 
tenderness of the zygomatic areas overlying the bilateral 
maxillary sinuses.  There was no crusting.  The diagnosis was 
residuals of a fractured nose.  

A March computerized tomography (CT) scan of the sinuses 
revealed moderate fluid retention in the right maxillary 
sinus without adjacent bone destruction noted, most 
consistent with acute sinusitis.  The remainder of the 
sinuses were normal.  

An April 2000 VA ENT treatment record noted a 5+ year history 
of nasal obstruction, bilateral profuse nasal discharge, and 
frontal and facial headache.  The veteran used Claritin, 
Sudafed, Vancenase, and Atrovent spray without relief.  
Examination revealed good airway, small perforation in the 
septum, and no crusting.  The veteran was advised to continue 
the Claritin, Atrovent, and Sudafed.  The veteran was also 
advised to discontinue smoking and continue Zyban.  There was 
no indication of surgical sinus disease.  The diagnosis was 
vasomotor rhinitis.  

At a June 2000 VA examination, the veteran explained that his 
major concern with regard to his nose was nasal congestion, 
drainage, dizziness, chest congestion and headaches.  The 
veteran explained that he had no trouble breathing through 
the nose as a result of the previous septoplasty in the early 
1990's.  The veteran described the nasal congestion as so 
severe that he had to wake up several times at night to clear 
the continuous drainage out of his pharynx.  On examination, 
the examiner noted evidence of septoplasty with a mild right 
posterior septal deviation that was nonobstructing.  The 
veteran had a small portion of his septum that was 
perforated. His turbinates were relatively normal in size but 
he did have mucosal thickening along the floor of the nose 
and septum.  There was no evidence of frontal, ethmoid, or 
maxillary sinusitis noted on x-ray at that time.  The 
diagnosis was vasomotor rhinitis, originating from the nose, 
but most likely not related to the previous surgery.  

VA treatment records from January 2001 note complaints of 
chronic nasal drainage and chronic headaches, with a 
diagnosis of vasomotor rhinorrhea.  

An April 2001 CT scan revealed findings most consistent with 
acute right maxillary sinusitis.

At a May 2001 VA examination, the veteran continued to 
complain of daily pan-sinus pain and persistent profuse 
mucoid drainage from the nose, particularly the sight side.  
The veteran reported that medications, including antibiotics, 
did not help clear the congestion.  Examination revealed 
adequate nasal airway on both sides with a small nasal septal 
perforation in the low-mid septum.  The veteran's turbinates 
were erythmatous but not hypertrophic.  The veteran had no 
purulent drainage and no polyps were visualized.  The veteran 
had no facial swelling and was not consistently tender over 
his sinuses.  The diagnosis was chronic rhinosinusitis.  In a 
handwritten addendum on the examination report, the examiner 
noted that the veteran reported considerable interference 
with daily activities with daily headache pain; however there 
was no surgical disease on CT or examination.  
A November 2002 CT of the sinuses reveals minimal fluid at 
the floor of the right maxillary sinus; the osteomeatal 
complexes appeared patently bilateral.  

A November 2004 VA outpatient treatment record indicates that 
the veteran presented with complaints of nasal drainage, 
tenderness and chronic headache.  There was no sinus 
tenderness on examination; no pharyngeal erythema or exudate.  
There was nasal drainage and hyper tenderness to slight 
touch.  The assessment was nasal drainage, headache and 
tenderness.  

A November 2005 CT scan revealed air fluid level in the right 
maxillary sinus, consistent with acute sinusitis, and mucosal 
thickening of the right ostia.  

VA examination report in November 2005 noted the veteran's 
continued complaints of chronic nasal congestion with 
symptoms of frequent mild episodes of epistaxis.  The veteran 
reported that he had tried numerous medications, none of 
which were helpful in relieving symptoms of congestion.  The 
veteran also reported a history of frequent sinus infections, 
requiring antibiotic treatment with pain and tenderness.  
Examination revealed clear tympanic membranes and ear canals 
bilaterally.  Throat was clear and there was no significant 
postnasal drip noted.  There was evidence of prior 
septoplasty, including a small septal perforation and reduced 
inferior turbinates.  There were no existing nasal polyps, 
significant drainage or bony spurs on examination.  The 
diagnosis was chronic sinusitis and allergic rhinitis.  

The VA outpatient records reveal that the veteran was treated 
for bronchitis and sinusitis in December 2006.  A CT scan in 
December 2006 revealed bilateral maxillary and ethmoid 
sinusitis; septation sphenoid sinus; minima mucosal 
thickening of nasal cavity and nasal septum.  The ostiomeatal 
complexes appeared occluded by mucus.  

In January 2007, the veteran was treated for vasomotor 
rhinitis.  

As stated above, the criteria for a 50 percent rating under 
the General Formula for Sinusitis are either radical surgery 
with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  According to the VA examination reports and 
treatment records, the veteran has never undergone sinus 
surgery.  While it is clear from the record that the veteran 
does indeed suffer from multiple sinus infections per year 
manifested by headaches and nasal congestion, near-constant 
sinusitis has never been demonstrated.  In other words, the 
evidence does not show repeated sinus surgeries with near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting.  In the absence of evidence of chronic 
osteomyelitis or repeated sinus surgeries, the criteria for 
the next higher, 50 percent rating have not been met. 

Likewise, a rating in excess of 30 percent is not assignable 
by analogy under any other diagnostic code, such as 
Diagnostic Code 6523 for rhinoscleroma or Diagnostic Code 
6524 for Wegener's granulomatosis, lethal midline granuloma, 
because neither of these scenarios has ever been demonstrated 
or suggested.  

In addition, ratings assigned for diseases of the trachea and 
bronchi, such as bronchitis or emphysema, are not applicable 
in this case because the service-connected disability has 
been specifically limited to the nose and sinuses.  

Finally, in consideration of whether the veteran was entitled 
to "staged" ratings for his service-connected residuals of a 
fractured nose with sinusitis and rhinorrhea, the medical 
evidence does not indicate that the service-connected 
disability has been more disabling at any time during the 
appeal period than as currently rated.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).     


ORDER

Service connection for major depression and/or PTSD is 
denied.  

A rating in excess of 30 percent for the service-connected 
residuals of a fractured nose with sinusitis and rhinorrhea 
is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


